Title: Notes on the Movements of the Mediterranean Squadron, on or before 16 June 1803
From: 
To: 


          
            
                        on or before 16 June 1803
                     
          
          1802,
          
            
              Nov.  
              3.
              
              sailed from Leghorn. took under convoy vessel bd. to Palermo
            
            
              
              11.
              
              entered Palermo.
            
            
              
              15.
              
              sailed for Malta.
            
            
              
              20.
              
              arrived there. had to repair Bowsprit.
            
            
              Dec. 
              7.
              
              bowsprit got in. but crew sickly with Influenza.
            
            
              
              25.
              
              left Malta.
            
            
              
              26.
              
              went into Syracuse to see if provns cheapr than Malta. dearer.
            
       
            
              1803. Jan. 1.
              
              sailed for Malta.
            
            
              
              4.
              
              arrived there.
              found there the J. Adams & New York.
            
            
              
              
              
              the John Adams leaky. repaired by 25th. & all the provns brot by Rogers from Gibr. distribd eqly amg ships sent Enterprize to take Imperial vessel with Tripoline cargo. 
            
            
              
              
               on the 29th. sent the Enterprize to Tunis.
            
            
              
              30.
              
              sailed for coast of Tripoli, to offer peace, or burn cruizers in the bay 
            
            
              
              
              eleven days heavy gale. Chesapeake labored. provns short.
            
            
              Feb. 
              10.
             
              got into Malta, with the John Adams.
            
            
              
              
              on the 11th. the New York came in also.
            
            
              
              19.
              
              sailed for Tunis.
            
            
              
              22.
             
              arrived there.
              if Murray hd. brot provns, cd have destroyed the cruizers of Tripoli. bt wd nt hve attemptd. it till Equinox.
            
            
              
              
               Cathcart’s proposals to Tripoli were rejected.
            
            
              
              
               probability of the Bashaw’s bror making succesful attempt
            
            
              Mar. 
              19.
              
              arrived at Algiers
            
            
              
              
              
              arrived at Gibraltar.
            
            
              
              30.
              
              writes to Secy. of navy. the John Adams & Adams shall convoy.
            
            
              
              
               the New York shall proceed direct (whither?) if no Amer. vessel wants convoy
            
            
            
              
              
               the Enterprize shall be employed to best advge (how?)
            
            
              Apr. 
              6.
              
              writes a 2d lre by Chesapeak.
            
          
        